Citation Nr: 0800007	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-36 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic 
nephropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his February 2004 notice of disagreement (NOD), the 
veteran requested a hearing before a Decision Review Officer 
(DRO) if review by the DRO was not favorable.  When the 
statement of the case (SOC), indicating review by the DRO, 
was issued in September 2004, the RO asked the veteran if he 
still desired a personal hearing before a DRO.  In his 
substantive appeal filed in September 2004, the veteran 
requested a DRO hearing.  In March 2007, however, the 
veteran, through his representative, cancelled his DRO 
hearing scheduled for April 24, 2007.

In his September 2004 substantive appeal, the veteran also 
requested a hearing before a Veterans Law Judge (VLJ) at the 
RO.  In October 2004, the veteran waived his right to an in-
person hearing and accepted a videoconference hearing before 
a VLJ.  This hearing was held in July 2007 before the 
undersigned; a transcript of that hearing is of record.  
During the hearing, the undersigned agreed to keep the record 
open for 60 days for the veteran to submit additional 
evidence; however, no additional evidence has been received.


FINDINGS OF FACT

1. On July 2, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to service connection for diabetic nephropathy, 
claimed as secondary to service-connected diabetes mellitus.

2.  Hypertension was not shown in service or during the first 
year after service.  

3.  The probative medical evidence of record does not relate 
the veteran's hypertension to his service-connected diabetes 
mellitus type II. 


CONCLUSION OF LAW

1. The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for diabetic nephropathy, claimed as 
secondary to service-connected diabetes mellitus.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria for service connection for hypertension, 
claimed as secondary to service-connected diabetes, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On July 2, 2007, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that he wished 
to withdraw his appeal involving entitlement to service 
connection for diabetic nephropathy, claimed as secondary to 
service-connected diabetes mellitus.  See hearing transcript.  
As the veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In addition, service connection may be presumed for 
hypertension manifested to a compensable degree (10 percent) 
within a one year after discharge from service, even though 
there is no evidence of such disease during the period of 
service.38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 3 8 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the Board points out that a review of the 
veteran's service treatment records reveals no manifestations 
or indications of hypertension in service.  In this regard, 
on enlistment examination in March 1959, the veteran's blood 
pressure was 130/68.  A June 1963 examination report shows 
that the veteran's blood pressure was 110/60 and on 
separation examination in August 1967, the veteran's blood 
pressure was 138/60.  Hypertension is defined as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2007).  Moreover, the first objective medical evidence that 
the veteran had hypertension was indicated in a December 2000 
VA outpatient record, more than 30 years after discharge from 
service.  See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In 
addition, there is no competent medical evidence that relates 
the veteran's current hypertension directly to his service.  
The veteran does not contend such a relationship.  In light 
of the above, the Board finds that service connection for 
hypertension on a direct basis is not warranted.  See 
38 C.F.R. § 3.303 (2007).  

Nor can presumptive service connection be established in this 
case, as there is no evidence of hypertension, manifest to a 
compensable degree, within one year of separation from 
service.  According to the veteran's medical records, he was 
first diagnosed with hypertension in December 2000, over 
thirty years after his separation from service.  Therefore, 
service connection for hypertension on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  

In this case, the veteran seeks service connection for 
hypertension based on a theory of secondary service 
connection, i.e., that the hypertension was caused or 
aggravated by his service-connected diabetes mellitus.   

VA outpatient records dated from December 2000 to February 
2007 reflect that the veteran is diagnosed with diabetes 
mellitus and hypertension.  A December 2000 VA outpatient 
record shows that the veteran complained of having polyuria 
and polydipsia every hour, for several months.  The 
physician's assessment included hypertension, likely for 
several years, untreated, and polyuria, which caused concern 
for several things - to include diabetes, so appropriate 
tests were ordered.  January 2001 laboratory results revealed 
a urinalysis with 3+ glucose and electrolytes within normal 
limits except for a random blood glucose of 269.   February 
and March 2001 VA outpatient records noted the veteran's 
blood pressure, and he was assessed with obesity; 
hypertension; adult-onset diabetes mellitus; and 
hyperlipidemia.  The VA medical records ascertaining the 
initial diagnoses do not indicate that the veteran's 
hypertension is related to his adult-onset diabetes.  

An October 2001 VA medical record noted that the veteran's 
hypertension medication was changed due to leg edema from his 
current prescription for antihypertensive treatment.  A May 
2003 VA pharmacy consultation record reflects that the 
veteran's diabetes was controlled.  A December 2004 VA 
gastroenterology record and an April 2006 VA neurosurgery 
consultation record, each note the veteran's active medical 
problems include Type II diabetes mellitus without 
complications, and essential hypertension.  None of the VA 
medical records from December 2000 to February 2007 even 
suggest that the veteran's diagnosed hypertension is related 
to his diabetes. 

The veteran underwent VA examinations in November 2003 and 
April 2007 to obtain VA medical opinions addressing the 
veteran's claim that his hypertension is secondary to his 
service-connected diabetes mellitus.  In November 2003, the 
VA examiner, noting his review of the veteran's medical 
records, opined that the veteran's current hypertension was 
less likely than not to be secondary to diabetes mellitus, 
II.  

The April 2007 VA examination report shows that the examiner 
extensively reviewed the veteran's claims file, noting 
medical findings and the veteran's statements documented 
within VA treatment records.  The VA examiner commented that 
it appeared the veteran was diagnosed with diabetes in 
December 2000 at the VA, and at that time, the veteran was 
having symptoms consistent with polyuria and polydipsia.  The 
veteran stated he had no current symptoms, other than 
polyuria that he attributed to his diabetes.  He also stated 
that he had no history of hospitalization for hypo or 
hyperglycemia and had never been diagnosed with ketoacidosis.  
His most recent blood sugar was 168 and he currently took 
medications for his diabetes.  He denied any history of 
myocardial infarction, stroke, peripheral vascular disease, 
or peripheral neuropathy.   The examiner noted that the 
veteran's current antihypertensive medications controlled his 
blood pressure and he had no history of nephropathy.  The 
examiner discussed the veteran's laboratory reports 
associated with the claims file, which also showed no 
evidence that the veteran had overt nephropathy, particularly 
at the time he was diagnosed with hypertension.  Therefore, 
the April 2007 VA examiner opined that the veteran's 
hypertension is likely essential in nature and is less likely 
to be related to his diabetes.  

In an addendum later in April 2007, the same examiner opined 
that given the veteran has no evidence of nephropathy, it is 
less likely that his hypertension was aggravated by his 
service-connected diabetes.  The VA examiner noted the 
veteran's current laboratory results and reported that there 
was no evidence of nephropathy.  

During the July 2007 videoconference hearing, the veteran 
testified that none of the doctors at the VA indicated to him 
that his hypertension was caused or aggravated by his 
diabetes.  He also testified that he was diagnosed with 
diabetes and hypertension by the VA in 2001.  Prior to 2001, 
the veteran stated that he had not seen a doctor at the VA 
for at least 10 years (he saw a private physician 5 years 
earlier for a right kidney stone, but did not remember that 
physician's name).  The veteran and his representative 
indicated that they would obtain a doctor's statement that 
the veteran's hypertension was caused by his service-
connected diabetes.  The undersigned agreed to hold the 
record open for 60 days to afford the veteran additional time 
to submit a doctor's statement and any other evidence to 
support his claim.  However, no additional evidence has been 
received.

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for hypertension secondary to 
service-connected diabetes mellitus.  

The Board finds that the April 2007 VA examiner's medical 
opinions, rendered  after both examining the veteran and 
reviewing the claims file, to be probative. While the veteran 
has been treated for his diabetes, hypertension, and other 
disabilities by VA physicians on a regular basis since 
December 2000, no medical professional has suggested the 
veteran's hypertension is due to, the result of, or 
permanently aggravated by his diabetes mellitus.  In fact, 
both the November 2003 and April 2007 VA examiners found that 
the veteran's hypertension was not secondary to diabetes.  In 
the absence of any evidence contrary to the 2007 VA medical 
opinion, service connection for hypertension must be denied.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced to support this claim.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the veteran may sincerely 
believe that he has hypertension as secondary to service-
connected Type II diabetes mellitus, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He has also submitted medical literature, but this 
does not refer to the specific facts in his case.  

Under these circumstances, the claim for service connection 
for hypertension, claimed as secondary to service-connected 
diabetes mellitus, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
September 2003, March 2006, and in March 2007.  In these 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim.  The March 2007 letter specifically include the 
information and evidence necessary to substantiate his claim 
for service connection on a secondary basis.  The letters 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claim.  In addition, the letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information and authorization for VA 
to request such records not previously obtained.  The March 
2006 letter informed the veteran of the disability and 
effective date elements pursuant to Dingess, supra.  In 
addition, the March 2007 letter asked the veteran to send to 
VA any information in his possession pertaining to his claim.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied.
 
The Board notes that the veteran did not receive notice of 
the information and evidence necessary to substantiate his 
claim for service connection on a secondary basis, was not 
requested to submit all evidence in his possession pertinent 
to his claim, and did not receive notice of the disability 
and effective date elements pursuant to Dingess, supra until 
after the December 2003 decision, thus the Board finds that a 
timing error has occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the March 
2006 letter of the disability and effective date elements 
pursuant to Dingess, supra, and the March 2007 letter 
provided the veteran with the information and evidence 
necessary to substantiate his claim for service connection on 
a secondary basis as well as requested him to submit all 
pertinent evidence in his possession.  Thereafter, the 
veteran and his representative were afforded ample 
opportunity to respond and the claim was fully developed 
prior to readjudication (as reflected in the April 2007 
supplemental statements of the case) and certification of the 
claim.  Under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini, 18 Vet. App. at 122- 24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Hence, the Board concludes that any defect 
in the timing of the notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, and VA medical 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations in 
connection with his claim in November 2003 and in April 2007 
2005; the reports of which are of record.  The veteran's 
Board hearing transcript is also of record.  During the 
hearing, the record was kept open for 60 days to allow for 
the veteran and his representative to submit additional 
evidence.  To date, no additional evidence has been 
submitted.  Accordingly, the Board is satisfied that the duty 
to assist has been met.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)


ORDER

The issue of entitlement to service connection for diabetic 
nephropathy, claimed as secondary to service-connected 
diabetes mellitus, is dismissed from the appeal.

Service connection for hypertension, claimed as secondary to 
service connected diabetes mellitus, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


